EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob MacDonald on 3/3/2022.

The application has been amended as follows: 


(Currently Amended) A system, comprising:
one or more processors; and
one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising:
	receiving first information from a first network hub, the first network hub is one of a plurality of network hubs, the first information indicating a first set of properties associated with the first network hub, including at least one measured property of the first network hub, wherein the system controls the plurality of network hubs and automatically manages dynamic control policies for the plurality of network hubs to automatically provision a plurality of network spokes in a network including the plurality of network hubs;
	publishing the first information to a plurality of network spokes, the plurality of network spokes determining whether to subscribe to the first network hub of the plurality of network hubs based on applying a corresponding local policy to the first information;	
	responsive to a first network spoke of the plurality of network spokes determining to subscribe to the first network hub, receiving subscription information from the first network spoke, the subscription information indicating the first network spoke subscribing to the first network hub; and
	creating at least one dynamic control policy to establish a corresponding forwarding path including at least a first forwarding path for the first network spoke through the first network hub based on the received subscription information, wherein the first network spoke receives traffic from the first network hub via the first forwarding path.

(Original) The system of claim 1, wherein the first set of properties comprises one or more of a GPS location, a load factor, a platform, and at least one cloud characteristic associated with the first network hub.

(Original) The system of claim 1, wherein the at least one dynamic control policy further establishes a second forwarding path between the first network hub and at least one other network hub of the plurality of network hubs.

(Original) The system of claim 3, wherein the at least one dynamic control policy further establishes a third forwarding path between the at least one other network hub and a second network spoke associated with the at least one other network hub.

(Original) The system of claim 1, wherein traffic is engineered through the plurality of network hubs and the plurality of network spokes based on the created at least one dynamic control policy.

(Original) The system of claim 1, the operations further comprising:
publishing the first information to at least one new network spoke, the at least one new network spoke in geographic proximity to the first network hub of the plurality of network hubs; 
receiving new subscription information from the at least one new network spoke, the new subscription information indicating the at least one new network spoke subscribing to the first network hub based on the first information; and
creating a new dynamic control policy to establish a new forwarding path for the at least one new network spoke through the first network hub.

(Currently Amended) The system of claim 1, the operations further comprising:
receiving second information from a new network hub, the second information indicating a second set of properties associated with the new network hub;
publishing the second information to the plurality of network spokes, the plurality of network spokes determining whether to subscribe to the new network hub based on the second information; 
receiving updated subscription information from at least one network spoke of the plurality of network spokes, the updated subscription information indicating the at least one network spoke of the plurality of network spokes subscribing to the new network hub; and
updating the at least one dynamic control policy based on the updated subscription information to establish an updated forwarding path for the at least one network spoke through the new network hub.

(Currently Amended) A method, comprising:
receiving first information from a first network hub, the first network hub is one of a plurality of network hubs, the first information indicating a first set of properties associated with the first network hub, including at least one measured property of the first network hub, wherein the plurality of network hubs is controlled and automatically manages dynamic control policies for the plurality of network hubs to automatically provision a plurality of network spokes in a network including the plurality of network hubs;
publishing the first information to a plurality of network spokes, the plurality of network spokes determining whether to subscribe to the first network hub of the plurality of network hubs based on applying a corresponding local policy to the first information;	
responsive to a first network spoke of the plurality of network spokes determining to subscribe to the first network hub, receiving subscription information from the first network spoke, the subscription information indicating the first network spoke subscribing to the first network hub; and
creating at least one dynamic control policy to establish a corresponding forwarding path including at least a first forwarding path for the first network spoke through the first network hub based on the received subscription information, wherein the first network spoke receives traffic from the first network hub via the first forwarding path.

(Original) The method of claim 8, wherein the first set of properties comprises one or more of a GPS location, a load factor, a platform, and at least one cloud characteristic associated with the first network hub.

(Original) The method of claim 8, wherein the at least one dynamic control policy further establishes a second forwarding path between the first network hub and at least one other network hub of the plurality of network hubs.

(Original) The method of claim 10, wherein the at least one dynamic control policy further establishes a third forwarding path between the at least one other network hub and a second network spoke associated with the at least one other network hub.

(Original) The method of claim 8, wherein traffic is engineered through the plurality of network hubs and the plurality of network spokes based on the created at least one dynamic control policy. 

(Original) The method of claim 8, further comprising:
publishing the first information to at least one new network spoke, the at least one new network spoke in geographic proximity to the first network hub of the plurality of network hubs; 
receiving new subscription information from the at least one new network spoke, the new subscription information indicating the at least one new network spoke subscribing to the first network hub based on the first information; and
creating a new dynamic control policy to establish a new forwarding path for the at least one new network spoke through the first network hub. 

(Currently Amended) The method of claim 8, further comprising:
receiving second information from a new network hub, the second information indicating a second set of properties associated with the new network hub;
publishing the second information to the plurality of network spokes, the plurality of network spokes determining whether to subscribe to the new network hub based on the second information; 
receiving updated subscription information from at least one network spoke of the plurality of network spokes, the updated subscription information indicating the at least one network spoke of the plurality of network spokes subscribing to the new network hub; and
updating the at least one dynamic control policy based on the updated subscription information to establish an updated forwarding path for the at least one network spoke through the new network hub.


(Currently Amended) One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause performance of operations comprising:
receiving first information from a first network hub, the first network hub is one of a plurality of network hubs, the first information indicating a first set of properties associated with the first network hub, including at least one measured property of the first network hub, wherein the plurality of network hubs is controlled and automatically manages dynamic control policies for the plurality of network hubs to automatically provision a plurality of network spokes in a network including the plurality of network hubs;
publishing the first information to a plurality of network spokes, the plurality of network spokes determining whether to subscribe to the first network hub of the plurality of network hubs based on applying a corresponding local policy to the first information;	
responsive to a first network spoke of the plurality of network spokes determining to subscribe to the first network hub, receiving subscription information from the first network spoke, the subscription information indicating the first network spoke subscribing to the first network hub; and
creating at least one dynamic control policy to establish a corresponding forwarding path including at least a first forwarding path for the first network spoke through the first network hub based on the received subscription information, wherein the first network spoke receives traffic from the first network hub via the first forwarding path.

(Original) The one or more computer-readable non-transitory storage media of claim 15, wherein the first set of properties comprises one or more of a GPS location, a load factor, a platform, and at least one cloud characteristic associated with the first network hub.

(Original) The one or more computer-readable non-transitory storage media of claim 15, wherein the at least one dynamic control policy further establishes a second forwarding path between the first network hub and at least one other network hub of the plurality of network hubs.

(Original) The one or more computer-readable non-transitory storage media of claim 17, wherein the at least one dynamic control policy further establishes a third forwarding path between the at least one other network hub and a second network spoke associated with the at least one other network hub.

(Original) The one or more computer-readable non-transitory storage media of claim 15, the operations further comprising:
publishing the first information to at least one new network spoke, the at least one new network spoke in geographic proximity to the first network hub of the plurality of network hubs; 
receiving new subscription information from the at least one new network spoke, the new subscription information indicating the at least one new network spoke subscribing to the first network hub based on the first information; and
creating a new dynamic control policy to establish a new forwarding path for the at least one new network spoke through the first network hub.

(Currently Amended) The one or more computer-readable non-transitory storage media of claim 15, the operations further comprising:
receiving second information from a new network hub, the second information indicating a second set of properties associated with the new network hub;
publishing the second information to the plurality of network spokes, the plurality of network spokes determining whether to subscribe to the new network hub based on the second information; 
receiving updated subscription information from at least one network spoke of the plurality of network spokes, the updated subscription information indicating the at least one network spoke of the plurality of network spokes subscribing to the new network hub; and
updating the at least one dynamic control policy based on the updated subscription information to establish an updated forwarding path for the at least one network spoke through the new network hub.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 15, the closest prior art of record, Dunbar in view of Joslyn (as applied in the Office Action mailed 11/9/2021), fails to fairly teach or suggest certain limitations of the instant claims (see the interview summary mailed 2/15/2022).  Further, no other prior art of record fairly teaches or suggests the control and management by the entity performing the instant claims (e.g. the system of claim 1), where this entity publishes the information of a first network hub to different network spokes, where these spokes then decide whether they will connect to the first network hub, where the entity receives the subscription information when the spoke determines to join the hub, and the entity then creates a policy to establish corresponding forwarding path through the first network hub, in view of the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444